[boardappointmentletter-s001.jpg]
Exhibit 10.1 August 11, 2020 Rachel A. Stahler Re: NeoGenomics, Inc. Board,
Audit and NCG Committee Appointments Dear Rachel: On behalf of the entire Board
of Directors (the “Board”) of NeoGenomics, Inc., a Nevada corporation (the
“Company”), it is my sincere pleasure to provide this written confirmation of
your appointment to the Company’s Board of Directors, Audit and Finance
Committee (the “Audit Committee”), and Nominating and Corporate Governance
Committee (the “NCG Committee”), as approved by the Company’s shareholders at
its annual meeting held on May 28, 2020 (the “Effective Date”). In consideration
for your service on the Board, Audit and NCG Committees, you will receive the
following compensation:  Cash Fees: Initially, your cash compensation will
consist of $60,000, comprised of an annual retainer of $45,000 for Board
membership, $10,000 for Audit Committee membership, and $5,000 for NCG Committee
membership, paid in equal quarterly amounts at the end of each quarter for which
you have provided service, as of the Effective Date.  Equity Grants: You will
receive an initial equity grant under the Company’s Equity Incentive Plan valued
at $110,000, as of the Effective Date, such initial equity grant to be comprised
of 70% in restricted shares of the Company’s common stock and 30% in stock
options to purchase the Company’s common stock (the “Initial Equity Grant”). The
Initial Equity Grant will immediately vest on May 29, 2021. The stock options
shall have an exercise price per share equal to the fair market value of the
shares of the Company’s common stock on the close of market prior to the initial
option grant date of May 28, 2020 (the “Initial Option Grant Date”). In
addition, you will be eligible to receive annual equity grants for continued
Board service pursuant to the Company’s then current outside director
compensation policy. The compensation set forth above is subject to change from
time to time in the future as determined by the Compensation Committee of the
Board. The Company will reimburse you for all reasonable travel expenses that
you incur in connection with your attendance at meetings of the Board and Audit
Committee, in accordance with the Company’s expense reimbursement policy in
effect from time to time. In addition, you will receive indemnification as a
director of the Company to the maximum extent extended to directors of the
Company generally,



--------------------------------------------------------------------------------



 
[boardappointmentletter-s002.jpg]
Ms. Rachel A. Stahler August 11, 2020 Page 2 as set forth in the Company’s
certificate of incorporation, bylaws, an indemnification agreement between you
and the Company (which will be provided to you separately and will be effective
on the first date of your appointment), and any director and officer insurance
the Company may have and maintain from time to time. In accepting this
appointment, you are representing to us that you (i) do not know of any conflict
which would restrict your ability to serve on the Board or the Audit Committee,
and (ii) will not provide the Company with any documents, records, or other
confidential information in violation of the rights of other parties. You also
agree to execute a non-disclosure agreement between you and the Company (which
will be provided to you separately and will be effective on the first date of
your appointment). This letter sets forth the entire compensation you will
receive for your service on the Board and the Audit and NCG Committees. Nothing
in this letter should be construed as an offer of employment. We believe that
your appointment to the Board and Audit and NCG Committees will be of immense
value to the Company. If the foregoing terms are agreeable, please indicate your
acceptance by signing the letter in the space provided below and returning this
letter to me. Sincerely, NEOGENOMICS, INC. By: Douglas M. VanOort Chairman and
Chief Executive Officer Agreed and Accepted: Rachel A. Stahler Date: August 24 ,
2020



--------------------------------------------------------------------------------



 